EXHIBIT 10.117
AMENDED AND RESTATED
INTERCREDITOR AGREEMENT
     INTERCREDITOR AGREEMENT, dated as of December 31, 2008, between David R.
Vey, an individual (“Vey”), Oak Harbor Investment Properties, L.L.C., a
Louisiana limited liability company (“Oak Harbor”), Vey Associates Incorporated,
a Louisiana corporation (“Associates”), and Sedona Corporation (“Sedona”).
     WHEREAS, certain of the parties entered into an Intercreditor Agreement as
of October 23, 2006; and
     WHEREAS, the current parties desire to amend and restate the Intercreditor
Agreement as reflected herein; and
     WHEREAS, Oak Harbor has extended a loan to Sedona Corporation (“Sedona”),
as evidenced by a certain promissory note dated August 17, 2006 from Sedona to
Oak Harbor in the principal sum of ONE MILLION FORTY THOUSAND FOUR HUNDRED TWO
and 22 /100 Dollars ($1,040.402.22), (the “Oak Harbor Note”), which such note is
secured by a first priority lien and pledge of Receivables and certain other
assets of Sedona pursuant to the terms and provisions of an Amended and Restated
Security Agreement dated as of October 23, 2006, between Sedona and Oak Harbor
(the “Oak Harbor Security Agreement”); and
     WHEREAS, Vey has also extended loans to Sedona evidenced by a restated
consolidated convertible promissory note, dated December 31, 2008, in the
aggregate principal sum of Four Million One Hundred Thousand Dollars
($4,100,000) (the “Consolidated Note”); which such note is secured by a
subordinate lien and pledge of the Receivables and certain other assets of
Sedona pursuant to the terms of a Security Agreement, dated as of October 23,
2006 between Sedona and Vey (the “Vey Security Agreement”); and
     WHEREAS, Associates has also extended loans to Sedona as evidenced by a
convertible promissory note, dated December 30, 2008, in the aggregate principal
sum of up to TWO MILLION TWO HUNDRED FIFTY THOUSAND and 00/100 Dollars
($2,250,000) (the “New Note”), which such note is secured by a subordinate lien
and pledge of the Receivables and certain other assets of Sedona pursuant to the
terms of a Security Agreement, dated as of December 30, 2008 between Sedona and
Associates (the “Associates Security Agreement”);
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     Section 1. Certain Defined Terms. As used in this Agreement, the following
capitalized terms shall have the meanings respectively assigned to them below.
“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
supplemented, modified, amended or restated from time to time in the manner
provided herein.

 



--------------------------------------------------------------------------------



 



“Notes” shall collectively mean the Oak Harbor Note, the Consolidated Note and
the New Note.
“Security Agreements” shall collectively mean the Oak Harbor Security Agreement,
the Vey Security Agreement and the Associates Security Agreement.
     Section 2. Subordination of the New Note and the Consolidated Note to Oak
Harbor Note. Vey and Associates hereby postpone and subordinate, to the extent
and in the manner provided in this Agreement, any and all obligations of Sedona
pursuant to the New Note and the Consolidated Note to the obligations arising
under the Oak Harbor Note and any renewals, extensions, increases or
modifications to such note. Until the Oak Harbor Note has been fully and finally
paid, neither Sedona, Associates nor Vey shall take or permit any action
prejudicial to or inconsistent with Oak Harbor’s priority position over
Associates and Vey that is created by this Agreement. Associates and Vey agree
that the Oak Harbor Note may, in whole or in part, be renewed, extended,
increased, modified, accelerated, compromised, settled or released and that any
collateral security or liens for the Oak Harbor Note may, from time to time in
whole or in part, be exchanged, sold, released or surrendered, as Oak Harbor may
deem advisable, all without impairing the subordination contained in this
Agreement.
     Section 3. Subordination of the Consolidated Note to the New Note. Vey
hereby postpones and subordinates, to the extent and in the manner provided in
this Agreement, any and all obligations of Sedona pursuant to the Consolidated
Note to the obligations arising under the New Note and any renewals, extensions,
increases or modifications to such note. Until the New Note has been fully and
finally paid, neither Sedona nor Vey shall take or permit any action prejudicial
to or inconsistent with Associates’ priority position over Vey that is created
by this Agreement. Vey agrees that the New Note may, in whole or in part, be
renewed, extended, increased, modified, accelerated, compromised, settled or
released and that any collateral security or liens for the New Note may, from
time to time in whole or in part, be exchanged, sold, released or surrendered,
as Associates may deem advisable, all without impairing the subordination
contained in this Agreement.
     Section 4. Priority of Payment Upon the Acceleration of the New Note or the
Consolidated Note.
     (a) In the event that either the New Note or the Consolidated Note are
declared due and payable before their stated maturity, then and in such event no
payment or distribution of any kind or character shall be made in respect of the
New Note or the Consolidated Note, and Oak Harbor shall be entitled to receive
payment in full in cash of all amounts due or to become due or in respect of the
Oak Harbor Note (whether or not an event of default has occurred thereunder or
such Oak Harbor Note has been declared due and payable prior to the date on
which it would otherwise have become due and payable), before either Vey or
Associates is entitled to receive any payment or distribution of any kind or
character (including any payment which may be payable by reason of the payment
of any other indebtedness of Sedona being subordinate to the payment of the New
Note or Consolidated Note by Sedona).
     (b) In the event that the Consolidated Note is declared due and payable
before its stated maturity and after payment in full of the Oak Harbor Note,
then and in such event no payment or distribution of any kind or character shall
be made in respect of the Consolidated Note and Associates shall be entitled to
receive payment in full in cash of all amounts due or to become due or

2



--------------------------------------------------------------------------------



 



in respect of the New Note (whether or not an event of default has occurred
thereunder or such New Note has been declared due and payable prior to the date
on which it would otherwise have become due and payable), before Vey is entitled
to receive any payment or distribution of any kind or character (including any
payment which may be payable by reason of the payment of any other indebtedness
of Sedona being subordinate to the payment of the Consolidated Note by Sedona).
     Section 5. Priority. As long as notice of an event of default has not been
received pursuant to the terms of any of the Notes, payments shall be made and
received by Vey, Associates, or Oak Harbor or their successors or assigns in
accordance with the terms and conditions of such Notes. Except as otherwise set
forth in this Agreement, Vey, Associates and Oak Harbor and their successors and
assigns hereby agree that as among themselves, if notice of an event of default
has been received under any of the Notes: (a) all payments received thereafter
pursuant to the Notes shall be applied in accordance with the following order of
priority: (i) payment in full of the Oak Harbor Note; (ii) payment in full of
the New Note; and (iii) payment in full of the Consolidated Note; and (b) except
as expressly provided herein, if Vey, Associates or Oak Harbor shall collect or
receive any sums or any collateral for any party they shall forthwith deliver
such sums to the proper party in the form received. Until such delivery, the
sums shall be held in trust for the benefit of the proper party and shall not be
commingled with other funds or property.
     Section 6. Subordination Absolute. The parties hereto covenant and agree
that their subordinations and other covenants and agreements under this
Agreement shall: (i) be absolute and unconditional, irrespective of the
validity, legality, binding effect or enforceability of any terms and provisions
of the Notes or the Security Agreements; and (ii) remain and continue in full
force and effect without regard to any waiver of any term or provision of the
Notes and Security Agreements. In the event of a conflict between the terms of
this Agreement and the Notes or the Security Agreements, the terms of this
Agreement shall govern.
     Section 7. Validity of Junior Debt. The provisions of this Agreement
subordinating: (i) the New Note and the Consolidated Note to the Oak Harbor
Note, and (ii) the Consolidated Note to the New Note, are solely for the purpose
of defining the relative rights of the parties and shall not impair, the
obligation of Sedona, which is unconditional and absolute, to pay each of the
Notes in accordance with its terms, nor shall any such provisions prevent any
party from exercising all remedies otherwise permitted by applicable law or
under any instrument or agreement evidencing the Notes upon default thereunder,
subject to the terms hereof and: (i) the rights of Oak Harbor hereunder to
receive cash, property or securities otherwise payable or deliverable to Vey or
Associates until the Oak Harbor Note is paid in full; and (ii) upon payment of
the Oak Harbor Note, the rights of Associates hereunder to receive cash,
property or securities otherwise payable or deliverable to Vey until the New
Note is paid in full.
     Section 8. Duration and Termination. This Agreement shall constitute a
continuing agreement of subordination, and shall remain in effect until the
Notes have been fully and finally paid. Neither the death, nor the bankruptcy of
any of the parties shall effect a termination hereof. Oak Harbor may, without
notice to Vey or Associates, extend or continue credit and make other financial
accommodations to, or for the account of Sedona in reliance upon this Agreement.
Associates may, without notice to Vey, extend or continue credit and make other
financial accommodations to, or for the account of Sedona in reliance upon this
Agreement. The obligations of Vey and Associates under this Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
any payment in respect of the Oak Harbor Note is rescinded or must otherwise be
restored or returned by Oak Harbor by reason of any bankruptcy, reorganization,

3



--------------------------------------------------------------------------------



 



arrangement, composition or similar proceeding or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
Sedona or any substantial part of its property, or otherwise, all as though such
payment had not been made. The obligations of Vey under this Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
any payment in respect of the New Note is rescinded or must otherwise be
restored or returned by Associates by reason of any bankruptcy, reorganization,
arrangement, composition or similar proceeding or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
Sedona or any substantial part of its property, or otherwise, all as though such
payment had not been made.
     Section 9. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Louisiana
without regard to the choice of law or conflicts of law provisions thereof. Each
of the parties hereto hereby irrevocably and unconditionally consents to submit
to the non-exclusive jurisdiction of the courts of the State of Louisiana and of
the United States of America, located in the State of Louisiana         , for
any action, proceeding or investigation in any court or before any governmental
authority (“Litigation”) arising out of or relating to this Agreement and the
transactions contemplated hereby, and further agrees that service of any
process, summons, notice or document by U.S. registered mail to its respective
address set forth in this Agreement shall be effective service of process for
any Litigation brought against it in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any Litigation arising out of this Agreement or the transaction
contemplated hereby in the courts of the State of Louisiana or the United States
of America, located in the State of Louisiana , and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such Litigation brought in any such court has been brought in an
inconvenient forum.
     Section 10. Counterparts/Facsimile/Amendments. This Agreement may be
executed in multiple counterparts, each of which may be executed by less than
all of the parties and shall be deemed to be an original instrument which shall
be enforceable against the parties actually executing such counterparts and all
of which together shall constitute one and the same instrument. Except as
otherwise stated herein, in lieu of the original documents, a facsimile
transmission or copy of the original documents shall be as effective and
enforceable as the original. This Agreement may be amended only by a writing
executed by all parties.
     Section 11. Entire Agreement. This Agreement, sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements) negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof.
     Section 12. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.
     Section 13. Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
     Section 14. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of Oak Harbor and its successors and its assigns, and to Vey and
his heirs, legal representatives, administrators, executors, successors and
assigns.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by the undersigned, thereunto duly authorized, as of the date first set
forth above.

            Oak Harbor Investment Properties LLC
      By:   /s/ David R. Vey                                  /s/ David R. Vey  
      David R. Vey                Vey Associates Incorporated
      By:   /s/ David R. Vey         David R. Vey. President               
Sedona Corporation
      By:   /s/ Scott Edelman         Scott Edelman        President and CEO   
 

5